Brady, J.
Tbe offer of tbe defendant in tbis action was an. offer to show, by tbe witness, that tbe lease, though in terms for a period of two years, was, by a verbal assurance on tbe part of tbe lessor and plaintiff, a lease at tbe will of tbe tenant, to be surrendered by him at any time, and such surrender was to operate as a discharge of tbe defendant, who was his surety, and of bis own covenants. Tbe justice was right in excluding tbe evidence. It operated tp change tbe character and effect of tbe covenants contained in the lease, by a prior parol agreement, and . was not admissible on any principle of evidence. 1 Greenleaf, 360, § 275, and sequel; Cleves v. Willoughby, 7 Hill, 83 ; Speckels v. Sax, 1 E. D. Smith, 253. If tbe offer bad been to show tbe surrender and tbe acceptance of tbe premises by tbe landlord, as a bar to subsequently accruing rent, it would have been a good defence, and would have operated as a release to tenant and surety.
Judgment affirmed.